Citation Nr: 1424259	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  06-36 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD) and to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  

2.  Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected PTSD and chronic cough disorders and to include as a qualifying chronic disability under 38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active duty service in the United States Army from May 1987 to September 1987 and from January 1988 to January 1992.  He had service in the Southwest Asia Theater of Operations during the Persian Gulf War from January 1991 to May 1991.  He also served in the United States Army Reserve from approximately1992 to 2003, although the specific dates are unverified at present.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2006 and June 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The case was remanded in February 2010 and December 2011 for further development.  The issue of entitlement to service connection for obstructive sleep apnea was also remanded in May 2013.  

With regard to the issue of entitlement to service connection for hypertension, the Veteran appealed the Board's May 2013 denial of this issue to the United States Court of Appeals for Veterans Claims (Court).  In a November 2013 Order, the Court vacated and remanded this issue for proceedings consistent with a Joint Motion for Partial Remand (Joint Motion).  

In the February 2010, December 2011, May 2013 decisions, the Board also adjudicated various other service connection and increased rating issues that were previously on appeal.  The Veteran did not appeal these particular issues.  Thus, they are no longer on appeal before the Board.

A review of the Virtual VA paperless claims processing system reveals a pertinent April 2014 brief from the Veteran's representative that has been reviewed by the Board, as well as additional VA treatment records dated through May 2013 that were reviewed by both the RO and the Board.  A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The November 2013 Joint Motion directed the Board to substantially comply with the Board's earlier December 2011 remand order.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Specifically, the Joint Motion determined that the Board did not obtain proper verification of the dates of each period of active duty, active duty for training (ACDUTRA), and inactive duty for training (INACDUTRA) that the Veteran had in the Army Reserve, subsequent to September 1995.  The AOJ also did not prepare a summary of such dates.  (The claims folder already contains Army Reserve records secured by the AOJ dated from 1997 to 2003).  Therefore, in light of the Court's Order and Joint Motion, the AOJ should attempt to verify and summarize the dates of the Veteran's Army Reserve service after September 1995.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the Veteran's Army Reserve Unit, the Army Human Resources Command, or any other appropriate Federal or State custodian, to verify each period of active duty, ACDUTRA, and INACDUTRA for the Veteran in the United States Army Reserve subsequent to September 1995.  

If these records are unavailable or do not exist, a negative reply to this effect is required from the appropriate custodian.  

2.  The AOJ should then prepare a summary of the dates of active duty, ACDUTRA, and INACDUTRA for the Veteran in the Army Reserve subsequent to September 1995.

(The AOJ is advised that a November 2013 Court Order and Joint Motion has directed the VA to comply with the above directives.)

3.  The AOJ should review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  Thereafter, the AOJ should consider all of the evidence of record, and readjudicate the issues of service connection for hypertension and obstructive sleep apnea.  If the benefit sought is not granted, the AOJ should issue a Supplemental Statement of the Case and allow the Veteran (and any representative if appointed) an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



